Motion for leave to appeal to the Court of Appeals with stay granted, and the foEowing questions certified: 1. Did the order of February 13, 1920, justify and sustain an adjudication of civil contempt against the defendant Craig? 2. Was the transfer of the rapid transit corporate notes of the department of finance to the commissioners of the sinking fund, with the application of the proceeds thereof to the redemption of special revenue bonds held by the sinking fund commission, a violation of the order of February 13, 1920? 3. On the facts was the defendant Craig in contempt so as to be fined $250 and costs by the Special Term? Present — Jenks, P. J., MiHs, Putnam, KeHy and Jaycox, JJ.